ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is on remand from the Florida Supreme Court for reconsideration in light of V.K.E. v. State, 934 So.2d 1276 (Fla.2006). Regarding the imposition of statutory surcharges pursuant to sections 938.08 and 938.085, Florida Statutes, and in light of V.K.E., we strike those portions of the disposition orders that impose a $201 “domestic violence” surcharge and a $151 “rape crisis center” surcharge.
In all other respects, the disposition order is affirmed.
AFFIRMED, COSTS STRICKEN.
PLEUS, C.J., THOMPSON and SAWAYA, JJ., concur.